—In an action for the partition of real property, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 30, 1996, as granted the motion of the defendant Kathleen Henry a/k/a Kathleen Passaro to renew her prior motion to confirm, in part, the Referee’s report dated December 14, 1995, regarding the interests of the parties in the subject property.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to CPLR 4403, any party may move to confirm or reject the Referee’s report, in whole or in part within 15 days after the filing of the report. In enacting CPLR 4403, the Legislature intended that the parties point out “ ‘in what respects, if any, the Referee’s report or his conduct of the proceedings is erroneous’ ” (Matter of Breland [MVAIC], 24 AD2d 881, quoting Rosenfield v Rosenfield, 272 App Div 547, 549). The plaintiff never objected to the findings of the Referee before the Supreme Court. Therefore, the plaintiff has waived his right to assert such objections for the first time on appeal (see, Matter of Galiber v Previte, 40 NY2d 822). Sullivan, J. P., Joy, Krausman and Florio, JJ., concur.